DETAILED ACTION
Status of Application
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US20040164096A1) hereinafter Engel in view of Dörschner et al. (Machine translation of EP1516613A1) hereinafter Dörschner.
 	Regarding claims 1 and 3, Engel is drawn to a multi-chambered dispenser for blending and dispensing a customized liquid product such as a liquid cosmetic foundation. The dispenser includes a device for selecting a customized liquid formula; a plurality of cartridges separately containing pre-mix compositions for the customized liquid product (abstract and claims 1-5).
 	Engel discloses that depending on the type of composition dispensed from the present device, the number of cartridges will vary to satisfy the various shade, nutrients, sunscreen, or fragrances desired for that liquid composition [0022]. Engel discloses cartridge a may be threaded or otherwise coupled to the receiving end of the flow path [0019].
 	Engel does not explicitly disclose the presence of particles present at least 0.1% mass nor wherein the viscosity of the first base product is greater than 2 Pa.s.
 	However, Dörschner is drawn to a cosmetic product consisting of a package with two separate storage chambers, the contents of which are dispensed simultaneously 
 	Dörschner discloses a packaging with two separate storage chambers, the contents of which can be removed simultaneously via a common outlet opening with the help of two coupled feed pumps and is characterized in that the quantitative ratio of the cosmetic preparations conveyed by the two pumps to one another can be freely adjusted with the help of a control mechanism lets, as well two cosmetic preparations which are each located in one of the two storage chambers of the packaging material and are characterized in that they differ from one another in terms of their viscosity and / or concentration of cosmetic and / or dermatological active ingredients [0008].
Dörschner discloses particles present range 0.1% by weight to 25% by weight [0073; 0077].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings as disclosed by Engel to comprise particles in the base product and wherein the base product has a viscosity greater than 2 Pa.s, as disclosed by Dörschner, and arrive at the instant invention.

simultaneous use of ingredients of cosmetics and dermatics with widely differing viscosities that can be dispensed from the system in a uniform composition and provide a cosmetic that is easy for the consumer to handle and easily extract cosmetic or dermatological active ingredient concentrations tailored to individual needs [0007]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Engel and Dörschner, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Regarding claim 2, Dörschner discloses the viscosity of the higher viscosity partial preparation is a maximum of 7,000 mPas (7 Pa.s, greater than or equal to 4 Pa.s) [0020].
 	Regarding claim 4, Dörschner discloses the viscosity of the partial preparation with the lower viscosity is at least 300 mPas (0.3 which is less than 1 Pa.s) [0021].


 	Regarding claim 8, Dörschner discloses more than two chambers and in such a case contain more than two different cosmetic (or dermatological) preparations [0013].
 	Regarding claim 9, Dörschner discloses more than two chambers and in such a case contain more than two different cosmetic (or dermatological) preparations [0013] and discloses thickeners [0022].
 	Regarding claim 10, Dörschner discloses the viscosity of the two preparations can advantageously be regulated by the content of one or more thickeners (also called hydrocolloids) such as carrageenan [0022].
 	Regarding claim 11, Dörschner discloses the total amount of one or more hydrocolloids (thickener) is less than 1.5% by weight, preferably between 0.1 and 1.0% by weight, based on the total weight of the preparations [0036].
 	Regarding claim 12, Engel discloses cartridge a may be threaded (removable) or otherwise coupled to the receiving end of the flow path [0019].
 	Regarding claim 13, Dörschner discloses a two-chamber packaging from Versadial dual dispenser bottle [0018].
 	Regarding claim 14, Engel discloses blending [0002], and Dörschner discloses preparations and dispensing of a uniform composition even with widely differing viscosities [0007] and discloses a mixing chamber [0015].


Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615